DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 11 is amended in view of applicant’s response filed 1/5/2022.  Claim 13 is canceled.  New claims 18-19 are added.  Claims 1-11 remain withdrawn from consideration.  Therefore, claims 11-12 and 14-19 are currently under examination.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s claim amendments in the response filed 1/5/2022.  
Status of Present Corrected Notice of Allowability
This Corrected Notice of Allowability addresses the status of the withdrawn claims 1-10, which was accidentally left out in the previous Notice of Allowability mailed 4/20/2022. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua L. Pritchett on 7/21/2022.
The application has been amended as follows: 
Cancel withdrawn claims 1-10.
Allowable Subject Matter
Claims 11-12 and 14-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733